Citation Nr: 1737545	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected residuals, adenocarcinoma of the prostate.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected residuals, adenocarcinoma of the prostate.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected residuals, adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had peripheral neuropathy of either upper extremity during the pendency of the claim on appeal.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had peripheral neuropathy of either lower extremity during the pendency of the claim on appeal.


CONCLUSIONS OF LAW

1  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Certain listed medical conditions-including early onset peripheral neuropathy-may be granted service connection on a presumptive basis due to presumed exposure to herbicide agents, such as Agent Orange.  38 C.F.R. §§ § 3.307(a)(6)(iii); 3.309(e).  The availability of presumptive service connection does not, however, preclude a grant of service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

The Veteran contends that he has peripheral neuropathy of the upper and the lower extremities as a result of his service-connected residuals, adenocarcinoma of the prostate.  VA has conceded that the Veteran was exposed to herbicides during service and peripheral neuropathy is among the diseases for which presumptive service connection is warranted.  Based on a thorough review of the record, however, the Board finds that service connection is not warranted under any theory of entitlement because the evidence of record does not demonstrate that the Veteran has been diagnosed with peripheral neuropathy of either of the upper or lower extremities during the period of appeal.

In his August 2011 claim, the Veteran reported having neuropathy in both hands beginning in August 2011.  In a May 2013 statement, the Veteran amended his claim to include peripheral neuropathy of the bilateral lower extremities as well.  He also reported that he first noticed an onset of peripheral neuropathy shortly after he began radiation treatment for prostate cancer.

The Veteran's post-service VA treatment records show that during and after the Veteran's radiation treatment, reviews of his neurological system were consistently "negative for focal neurological losses in sensation or motor strength."  His VA treatment records were also silent for any reports or diagnosis of peripheral neuropathy of the bilateral upper and lower extremities. 

On September 2015 VA prostate cancer examination, the examiner noted on neurologic examination the Veteran's strength was intact without any focal deficit, sensation was grossly intact, and his reflexes were intact.  

On September 2015 VA peripheral nerves condition examination the Veteran reported that since his radiation treatment for prostate cancer he gets intermittent "sharp pains" in both his hands and feet.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy and did not have any symptoms attributable to any peripheral nerve conditions.  The examiner opined that the Veteran's symptoms were "not really consistent with any neuropathy.  He states his symptoms began around the time of his radiation treatment for prostate cancer.  Radiation treatment would not cause symptoms like this."  Therefore the examiner opined it is less likely than not that the Veteran's symptoms were the results of radiation treatment for his prostate cancer. 

The Veteran is competent to testify that he began to get intermittent "sharp pains" in his both hands and feet after beginning radiation treatment for his prostate cancer.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis and etiology of peripheral neuropathy is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's lay assertions cannot constitute competent medical evidence in support of his claim.

There is no competent evidence that the Veteran has been diagnosed with peripheral neuropathy of the bilateral upper or lower extremities.  Absent evidence of a diagnosis, there is no valid claim of service connection and the appeal in the matters must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The Veteran was afforded VA examinations in August 2013 and September 2015.  At the August 2013 VA PTSD examination, the Veteran was found not to have a diagnosed mental disorder.  The September 2015 VA mental disorder examination yielded a diagnosis of adjustment disorder.  That examiner noted the Veteran was diagnosed with adjustment disorder since November 2013 and had no other mental disorder diagnosed.  The Veteran reported that his anxiety symptoms were related to his prostate cancer.  The examiner opined that it is less likely than not that the Veteran's anxiety is related to his prostate cancer because "there was no evidence in [that] exam or review of VA treatment records that his anxiety was caused by his prostate cancer."  She also opined that it is more likely than not that his anxiety is related to his mother's death, ongoing legal proceedings, and financial difficulties.  

That opinion is inadequate because the examiner did not address whether the currently diagnosed psychiatric disability could be aggravated by the service-connected residuals of prostate cancer.  Thus, an addendum opinion is required.  

Since the claim is being remanded, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his claimed acquired psychiatric disorder since October 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After the completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any psychiatric disorder.  The entire record, including this remand, must be reviewed by the examiner.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  

Based on the examination and review of the record, the examiner should provide an opinion to the following:

(a) Identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran currently have PTSD?  

(b) If a diagnosis of PTSD is appropriate, the examiner should specifically identify the alleged stressor found to be sufficient to produce PTSD and indicate whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is related to the Veteran's service.

(c) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not the diagnosed psychiatric disability is (1) related to the Veteran's military service, or; (2) caused by or aggravated by his service-connected residuals, adenocarcinoma of the prostate?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


